          Case 2:20-cv-00221-BSM Document 2 Filed 12/31/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

ROBERT VAUGHAN                                                              PETITIONER
Reg #46688-424

v.                              No. 2:20-cv-00221-BSM-JTR


UNITED STATES OF AMERICA                                                   RESPONDENT

                                         ORDER

       Robert Vaughan’s petition [Doc. No. 1] is dismissed without prejudice for lack of

jurisdiction.

       There is no jurisdiction over Vaughan’s request for compassionate release pursuant

to 18 U.S.C. § 3582 because only the sentencing court can modify the sentence it imposed.

See 18 U.S.C. § 3582(c)(1)(A); Claassen v. Hendrix, No. 2:20-cv-107-BSM/JTR, 2020 WL

4342606, at *1 (E.D. Ark. June 15, 2020), report and recommendation adopted, No. 2:20-cv-

107-BSM, 2020 WL 4342445 (E.D. Ark. July 28, 2020); see also Smoke v. United States,

No. CIV. 09-2050, 2009 WL 5030770, at *4 (D. Minn. Dec. 14, 2009) (a request for

compassionate release must be filed as a motion under 18 U.S.C. § 3582 in the district court

that imposed the sentence). Vaughan has already presented his request for compassionate

release to the sentencing court, and the sentencing court denied his request. United States

v. Vaughan, Case No. 1:14-cr-639 (N.D. Ill. June 26, 2020), at doc. 55.

       IT IS SO ORDERED this 31st day of December, 2020.


                                                   UNITED STATES DISTRICT JUDGE
